El Juez Asociado Señor "Wole,
emitió la opinión del tribunal.
El apelado en diferentes mociones anteriores y con-testaciones lia tratado de convencernos de que los apelantes han sido negligentes. Esta corte, sin embargo, por mayoría de votos, no ha considerado la negligencia tan grande que prive a los demandado^ de su apelación. En una moción de reconsideración y en un escrito de oposición a otra prórroga del término el apelado insiste en que los apelantes han sido negligentes al no obtener las debidas órdenes de la corte .de distrito ordenando la ultimación por el juez que conoció del caso y cuyo término de su cargo venció antes de que pudiera hacerse la aprobación de los procedimientos que no están en los autos. La teoría es que un pliego o exposición del caso no puede ser firmado o aprobado a menos que sea por vir-tud de una orden de la corte de distrito. El juez sentencia-dor aparentemente creyó que no tenía facultad para actuar sin tal orden. No inferimos tal conclusión de una lectura de la ley.- El artículo 219 del Código de Enjuiciamiento Civil prescribe: “ * * * Un juez o funcionario judicial po-drá aprobar y firmar un pliego de excepciones aun después que dejare de ser tal juez o funcionario judicial.” La au-toridad del juez sentenciador para la aprobación queda, por tanto, fijada y no necesita, ninguna autorización del juez de distrito regular para hacer tal aprobación.
Hubo diversidad de criterio en cuanto al punto de si puesto que esta corte había reinstalado el caso, los apelan-tes, 'dadas las circunstancias, no estaban obligados a ejer-citar mayor diligencia de la que realmente han desplegado. La mayoría de la corte, sin embargo, es de opinión, de que el deber, principal de los apelantes era hacer que la exposición del caso fuera a manos del secretario y luego acelerar a este funcionario y quizás al juez sentenciador en tanto fuera decoroso. Encontramos que la exposición llegó a poder del secretario sin una demora imperdonable. Subsiguiente-mente no vemos tal abandono por parte de los apelantes *878que justifique una desestimación. Parte de la demora es muy probable que se debiera al recargo de trabajo de la ofi-cina del secretario de la Corte de Distrito de San Juan y parte se originó por un mal entendimiento de la ley como hemos indicado en el párrafo anterior.
La moción de reconsideración debe ser denegada y como el juez sentenciador ha señalado el día 28 de enero para la aprobación de la exposición, el término para presentar la transcripción se amplía por la presente a diez días más a partir del 29 de enero de 1926.
Los Jueces Sres. Presidente del-Toro y Asociado Franco Soto, disintieron.